DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-37 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (VI), (VII), (VIII), (IX), or (X), or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a prodrug or clathrate of a compound of Formula (VI), (VII), (VIII), (IX), or (X).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claims recite “A compound ... or a pharmaceutically acceptable salt, solvate, clathrate or prodrug thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘prodrugs’ and ‘clathrates’ intended by the recitation.
I. Prodrug:
Factual Basis: The specification does not specifically provide a definition for the term “prodrug”.  It is generally known that “prodrug” means a derivative of a compound that can hydrolyze, oxidize, or otherwise react under biological conditions (in vitro or in vivo) to provide an active compound, i.e., a compound of the invention. In general examples of prodrugs include, derivatives of a compound of the invention, that include biohydrolyzable moieties such as biohydrolyzable amides, biohydrolyzable esters, etc.  In the instant application, the specification does not provide the examples of a precursor compound that can hydrolyze, oxidize, or react to provide the invention compound or prodrug.  The instantly claimed compounds include functional groups that can undergo hydrolysis.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds as recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrug of the compound having the structures depicted in claims.  The genus of structure(s) recited in instant claims embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of a compound embraced in the instant claims in view of the pertinent reference teachings.
II. Clathrate:
Factual Basis:  Specification has no definition for the term “clathrate” or a working example of clathrate of compound of Formula (VI), (VII), (VIII), (IX), or (X).  Searching the pertinent art in the related oxadiazole tricyclic compound area did not result in support for such clathrates of instant compounds of Formula (VI), (VII), (VIII), (IX), or (X).  The term “clathrate” is a chemical substance consisting of a lattice of one type of molecule trapping and containing a second type of molecule.  In the instant application, there is no explanation of what type of molecule or molecules are bound together with which second molecule.  There is no enabling description representing any structures that correspond with the meanings of clathrate.
Based on these two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
The invention is drawn to compound of Formula (VI), (VII), (VIII), (IX), or (X) and a pharmaceutically acceptable salt thereof, as well as a clathrate thereof.  Specification is not adequately enabled as to how to make a clathrates of compounds of Formula (VI), (VII), (VIII), (IX), or (X).  Specification has no example of clathrate of the instant compounds.
The compounds of Formula (VI), (VII), (VIII), (IX), or (X) embrace substituted pyrrole compounds.  Careful calculation of the number of compounds embraced in the instant Formula (VI), (VII), (VIII), (IX), or (X) shows a large number of compounds. The term “substituted” (in all occurrences) embraces undefined number of variable groups and thus, the genus embraced by the instant claims is excessively large and there is no teaching of any clathrate of this large genus represented by each of Formula (VI), (VII), (VIII), (IX), or (X).
The state of the art is not clearly indicative of clathrates of the instantly claimed compounds.  See for example, Worsch et al., which teaches cyclodextrin clathrates, however, does not clearly indicate how one skilled in the art generally apply to all types of compounds.  Thus, in the absence of experimentation one cannot predict if clathrate of a particular compound may form or not.  One cannot predict the stoichiometry of the formed clathrate.
(ii).	The predictability or lack thereof in the art:
Hence the clathrates as applied to the above-mentioned compounds claimed by the applicant are not art-recognized compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
Examples illustrated in the experimental section are limited to making the compounds and not related to clathrate thereof. There is no example of a clathrate of any of the instantly claimed compounds or applicant provided any state of the art reference that readily recognizes formation of such clathrates.  It is clear from the available reference that there are such compounds are not readily recognized in the art and specification has no direction or guidance.
(iv).	The presence or absence of working examples:
Determining if any particular molecule would form a clathrate would require synthesis of the individual molecules and further, evaluating other reaction conditions to form the appropriate clathrate.  The experimentation is potentially open-ended.  The direction concerning the clathrates is not found anywhere in the specification and there is no working example of any clathrate formed.  The claims are drawn to clathrate, yet the numerous examples presented all failed to indicate the possibility of forming a clathrate. These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that clathrates of these compounds actually exist; and at least applicants have not disclosed any such compounds nor identified references that provide clear illustration of such compounds.  There is no showing supporting that clathrates of these compounds exist and/or can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for instantly claimed compounds would lead to desired clathrate of the compound of Formula (VI), (VII), (VIII), (IX), or (X).  As noted above, the genus embraces a large number of compounds and hence the claims are extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired clathrate of compound of Formula (VI), (VII), (VIII), (IX), or (X) embraced in the instant claims in view of the pertinent reference teachings.

Claims 27, 30, 33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claims are drawn to: ‘a method of treating a patient suffering from a condition associated with a dysfunction in proteostasis comprising administering to said patient an effective amount of a compound of Formula (VI), (VIII), (IX), or (X)’.  The specification at page 2 provides that ‘the compounds of the invention inhibit Usp14’; and at page 1 provides that ‘dysfunction in proteostasis has been implicated in a diverse range of diseases including for example, neurodegenerative diseases, metabolic diseases, inflammatory diseases, and cancer’.  Further, at pages 106-107 provides that ‘Proteostasis refers to protein homeostasis. Dysfunction in protein homeostasis is a result of protein misfolding, protein aggregation, defective protein trafficking or protein degradation’.  Further, non-limiting list of examples of ‘conditions’ or ‘diseases’ encompassed within the scope of instant claims are provided at pages 107-113, which include: neurodegenerative diseases (pages 107-108); loss of function diseases (page 108); myopathy (pages 108-109); cardiovascular diseases, diabetes, ocular diseases (page 109); Huntington’s disease, Alzheimer’s disease, Parkinson’s disease, amyotrophic lateral sclerosis, cancer or tumor (page 109); hemoglobinopathies, inflammatory diseases, intermediate filament diseases, drug-induced lung damage and hearing loss (page 109); prion diseases, autism (page 110); and cancer or tumor (pages 112-113).  The instant claims appear to be a 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or conditions associated with the mode of action recited in the claims, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The specification at page 172 provides a biological example directed to evaluation of USP14 inhibition and results in terms of IC50 categories I, II and III are provided in Table 5 (pages 172-194) for some of the exemplified compounds.  There is nothing in the disclosure regarding how the provided test data correlates to method of treating a disease associated with a dysfunction of proteostasis, wherein the disease is neurodegenerative disease, cardiovascular disease, cancer, etc., non-limiting examples of specific diseases provided at pages 107-113.  Some of the diseases encompassed within the scope of instant claims have been proven to be extremely difficult to treat.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
	Further, there is no disclosure regarding how the subject or the patient in need of the specific treatment is identified and further, how all types of cancers within the scope of instant claims are treated or prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  A state of the art reference Boselli et al. (JBC 2017) regarding ‘inhibitor of the proteosomal deubiquitinating enzyme USP14’ provides that – “Almost 100 deubiquitinating enzymes are encoded in the human genome, providing myriad opportunities for modulating the output of the ubiquitin pathway, although it remains unclear what fraction of deubiquitinating enzymes play significant roles in negative regulation and how substrate-specific such effects may be” (see page 19216).  This is indicative of the challenges and additional work needed to determine the efficacy of the mechanism of action in USP14 inhibition.
	Some of the diseases within the scope of instant claims is discussed below to show the extent of breadth encompassed:
Cancer:
The scope of instant claims 27, 30, 33, and 36 includes ‘method of treating cancer’.  A ‘cancer’ or 'tumor' is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general 
pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The instant claims include ‘method of prophylaxis/prevention or treatment of cancer’ generally, and it is not established how one of ordinary skill in the art would be able to extrapolate the biological data of provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Cardiovascular Disease:
The scope of the method claimed in instant claims includes: ‘method of treating cardiovascular disease’.  The following illustrates the breadth of the instantly recited generic disease type:
Cardiac disease or cardiovascular disease includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It often but not always covers the lymphatic system of lymph vessels and lymph nodes as well. Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
	It includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis. There is also rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
	There are chronic rheumatic heart diseases, which include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes aortic Stenosis, including valvular aortic stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and supravalvular aortic stenosis), rheumatic aortic insufficiency and  rheumatic aortic stenosis with insufficiency); rheumatic tricuspid valve diseases  (such as tricuspid stenosis, tricuspid insufficiency  and tricuspid stenosis with insufficiency); multiple valve diseases (including disorders of both mitral and aortic valves; disorders of both mitral and tricuspid valves, disorders of both aortic and tricuspid valves  and   combined disorders of mitral, aortic and tricuspid valves); and assorted other rheumatic heart diseases, including rheumatic myocarditis, rheumatic diseases of endocardium, chronic rheumatic pericarditis (including rheumatic adherent pericardium, chronic rheumatic mediastinopericarditis and chronic rheumatic myopericarditis), rheumatic disease of pulmonary valve, and rheumatic carditis.
	There are some corresponding nonrheumatic mitral valve disorders, which include nonrheumatic mitral valve insufficiency, mitral valve prolapse (e.g. floppy mitral valve syndrome) and mitral valve stenosis. There are nonrheumatic aortic valve disorders, including nonrheumatic aortic valve stenosis, aortic valve insufficiency, and aortic valve stenosis with insufficiency. There are nonrheumatic tricuspid valve disorders, including nonrheumatic tricuspid valve stenosis, tricuspid valve insufficiency, and tricuspid valve stenosis with insufficiency.  
	There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders.
Hypotensive disorders include Chronic hypotension, maternal hypotension syndrome, Idiopathic hypotension, postural Hypotension, Orthostatic hypotension,   neurogenic orthostatic hypotension [Shy-Drager], Hypotension due to drugs, and cardiovascular collapse.
The ischaemic heart diseases include angina pectoris  (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior wall, acute transmural myocardial infarction of inferior wall  and acute transmural myocardial infarction of other sites); subsequent myocardial infarction (which can again be at the anterior wall, the inferior wall or at other sites); assorted complications following acute myocardial infarction (complications include haemopericardium, atrial septal defect (which comes in multiple forms, including  ostium secundum atrial septal defect, ostium primum atrial septal defect,  sinus venosus atrial septal defect, and common or single atrium), ventricular septal defect, rupture of cardiac wall , or of chordae tendineae of papillary muscle as well as thrombosis of atrium, auricular appendage, and ventricle, all as current complications following acute myocardial infarction); as well as other acute ischaemic heart diseases, including transient myocardial ischaemia of newborn and Dressler's syndrome. There are also a variety of chronic ischaemic heart disease, including atherosclerotic heart disease (including coronary atheroma and sclerosis), heart aneurysm (mural or ventricular as well as acquired coronary arteriovenous fistula), ischaemic cardiomyopathy, silent myocardial ischaemia and more.
Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction of the artery or vein, thromboembolism and thrombosis), kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Pulmonary hypertension, an increase in blood pressure in the lung vasculature comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) (collagen vascular disease (e.g. scleroderma), congenital shunts between the systemic and pulmonary circulation, portal hypertension, HIV infection, drugs, toxins, etc.) and associated with venous or capillary disease. Group II is pulmonary hypertension associated with left heart disease, and comes in two forms: atrial or ventricular disease, and Valvular disease (e.g. mitral stenosis).  Group III is pulmonary hypertension associated with lung diseases and/or hypoxemia. These can be COPD, interstitial lung disease, Sleep-disordered breathing, alveolar hypoventilation, chronic exposure to high altitude and developmental lung abnormalities.  Group IV is pulmonary hypertension due to chronic thrombotic and/or embolic disease, which can be either pulmonary embolism in the proximal or distal pulmonary arteries, or can be embolization of other matter, such as tumor cells or parasites.  Group V is miscellaneous, types not otherwise classified. There is also pulmonary hypertension associated with sickle cell disease and associated with Kaposi's sarcoma, although these may be considered to fall within Group V. 
	There are also pulmonary valve disorders, such as pulmonary valve stenosis,   pulmonary valve insufficiency, and pulmonary valve stenosis with insufficiency.
	Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretiocordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), noninflammatory pericardial effusion (such as  chylopericardium),  epicardial plaques, focal pericardial adhesions, cardiac tamponade, pericarditis arising from SLE, uraemic  pericarditis, rheumatoid pericarditis, and other forms of  chronic pericarditis.
 	This covers various forms of endocarditis, including Verrucous, Atypical verrucous (Libman-Sacks) Non-bacterial thrombotic - NBTE (marantic); bacterial, viral, and rickettsial endocarditis; acute endocarditis, myoendocarditis and periendocarditis; and ulcerative endocarditis. 
	There is acute myocarditis, including forms of infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. There is Myocarditis arising from bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, syphilitic), from viral diseases (including acute influenzal myocarditis), Myocarditis from Chagas' disease or toxoplasmosis, Rheumatoid myocarditis and Sarcoid myocarditis.
There is also Myocardial fibrosis, and forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic cardiomyopathy,  cardiac amyloidosis ("stiff heart syndrome"), haemochromatosis, gouty tophi of heart and thyrotoxic heart disease.
	Also included are forms of Atrioventricular and left bundle-branch block, including Atrioventricular block, first degree, second degree (Atrioventricular block, type I and II; Möbitz block, type I and II; Second-degree block, type I and II and Wenckebach's bloc), complete (Third-degree block). 
	Other conduction disorders include right fascicular block; right bundle-branch block; bifascicular block; trifascicular block; bundle-branch block; sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g. anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
	The paroxysmal tachycardias include re-entry ventricular arrhythmia, supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret (-Hoffmann) Syndrome. There are also ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias
	Other forms of cardiac arrhythmias include Atrial fibrillation and flutter; Ventricular fibrillation (including idiopathic ventricular fibrillation) and flutter; junctional premature depolarization; Ventricular premature depolarization.
There are also Premature Cardiac Complexes (atrial premature complexes, ventricular premature complexes, adams-stokes syndrome, bundle-branch block, and sinoatrial block), the various long qt syndromes (Andersen syndrome, Jervell-Lange Nielsen syndrome and romano-ward syndrome), and pre-excitation syndromes (lown-ganong-levine syndrome, Mahaim-type pre-excitation, Wolff-Parkinson-White syndrome and Familial Pseudo-Wolff-Parkinson-White Syndrome), and other forms of premature depolarization  (such as ectopic beats, extrasystoles, extrasystolic arrhythmias). There is also assorted coronary sinus, ectopic, and nodal rhythm disorders, and tachycardia-bradycardia syndrome. Heart failure (Congestive heart failure) includes both Right Ventricular Failure (secondary to left heart failure) as well as Left Ventricular Failure, and neonatal heart failure. There is the related cardiac arrest.
There is cardiomegaly, which can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Somewhat related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
	Cerebrovascular diseases include a variety of different Subarachnoid haemorrhages, which can arise from carotid siphon and bifurcation, from middle cerebral artery, from anterior communicating artery, from posterior communicating artery, from basilar artery, from vertebral artery, or from other intracranial arteries. There is also in this category meningeal hemorrhage and rupture of cerebral arteriovenous malformation. In addition, there are the intracerebral haemorrhages, which can be in the subcortical or cortical hemisphere, in brain stem, in cerebellum, can be intraventricular, or multiple localized.  There is also the subdural hemorrhage and epidural hemorrhage. There are numerous forms of Cerebral infarction, which can be due to thrombosis of precerebral arteries, to embolism of precerebral arteries, to thrombosis of cerebral arteries, to embolism of cerebral arteries, and to nonpyogenic cerebral venous thrombosis.  Even when cerebral infarction does not occur, there can be Occlusion and stenosis of precerebral arteries, of vertebral artery, of basilar artery, of carotid artery, and of multiple and bilateral precerebral arteries. Other cerebrovascular diseases include nonruptured Dissection of cerebral arteries, Cerebral aneurysm (including acquired arteriovenous fistula and congenital cerebral aneurysm), Cerebral atherosclerosis (Atheroma of cerebral arteries) Progressive vascular leukoencephalopathy, Hypertensive encephalopathy, Moyamoya disease, Nonpyogenic thrombosis of intracranial venous system, Acute cerebrovascular insufficiency, and Cerebral amyloid angiopathy.  There are forms of Cerebral arteritis -- listerial, syphilitic, tubercular and arising from systemic lupus erythematosus. Stroke is included here.
Atherosclerosis (aka arteriosclerotic vascular disease) can affect the aorta, the renal artery (Goldblatt's kidney) and renal arterioles and arteries of extremities (including Atherosclerotic gangrene and Mönckeberg's sclerosis).  There is also atheroma and endarteritis deformans or obliterans. 
	Aortic aneurysm and dissection can be Thoracic, Abdominal aortic or Thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and Syphilitic aneurysm of aorta. 
Other peripheral vascular diseases of the arteries include chilblains, frostbite, Raynaud's syndrome, thromboangiitis obliterans, acrocyanosis, acroparaesthesia (both Schultze's type and vasomotor [Nothnagel's type]), erythrocyanosis, erythromelalgia, intermittent claudication and spasm of artery. 
	Other disorders of arteries and arterioles include aneurysmal varix, acquired arteriovenous aneurysm, arterial fibromuscular dysplasia, coeliac artery compression syndrome, Diabetic peripheral angiopathy, Syphilitic aortitis, and necrosis of the artery. There are many forms of arterial embolism and thrombosis.  These can arise in the abdominal aorta (including aortic bifurcation syndrome and Leriche's syndrome) and other arteries.
 	Diseases of the capillaries include Hereditary haemorrhagic telangiectasia (Rendu-Osler-Weber disease) and many forms of naevus, including araneus, blue, spider, stellar, hairy, melanocytic, pigmented, verrucous, portwine, sanguineous, flammeus, and strawberry.
 	Phlebitis and thrombophlebitis include endophlebitis, postphlebitic syndrome, thrombophlebitis migrans, Periphlebitis, and septic or suppurative phlebitis. Other venous embolism and thrombosis include mesenteric embolisms, embolism and thrombosis of vena cava, the renal vein and other veins, and Budd-Chiari syndrome.  Varicose veins, include retinal varices, sublingual varices, scrotal varices, pelvic varices, vulval varices, gastric varices, along with varicose veins of lower extremities. Other disorders of veins, lymphatic vessels and lymph nodes include portal vein thrombosis, Compression of vein (including stricture of vein and vena cava syndrome), venous insufficiency, oesophageal varices, and hemorrhoids, which can be internal or external.
There are a number of congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and complete transposition of great vessels),  double inlet ventricle  (including common ventricle and/or triloculare biatriatum),  discordant atrioventricular connection (including laevotransposition and ventricular inversion), Aortopulmonary window, and isomerism of atrial appendages. 
Congenital malformations of cardiac septa include ventricular septal defect,   atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both of which can be patent or persistent; and sinus venosus defect), atrioventricular septal defect  (including common atrioventricular canal; endocardial cushion defect and ostium primum atrial septal defect (type i)), aortopulmonary septal defect  (including aortic septal defect and aortopulmonary window), Tetralogy of Fallot, Pentalogy of Fallot  and Eisenmenger's defect.
Congenital malformations of pulmonary, tricuspid, aortic and mitral valves include, pulmonary valve atresia, congenital pulmonary valve stenosis, congenital pulmonary valve insufficiency, congenital tricuspid stenosis (tricuspid atresia),   Ebstein's anomaly, hypoplastic right heart syndrome, congenital stenosis of aortic valve, congenital insufficiency of aortic valve, congenital mitral stenosis (congenital mitral atresia), congenital mitral insufficiency, hypoplastic left heart syndrome, hypoplastic right heart syndrome, and other atresias.  
Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation of the myocardium or of the pericardium, malposition of heart, endocardial cushion defect (ECD), and Uhl's disease.
Congenital malformations of great arteries include coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.
Congenital malformations of great veins include congenital stenosis of vena cava, persistent left superior vena cava, partial or total anomalous pulmonary venous connection (or return, TAPVR or PAPVR), anomalous portal venous connection, portal vein-hepatic artery fistula, absence of vena cava (inferior or superior), azygos continuation of inferior vena cava, persistent left posterior cardinal vein and scimitar syndrome.
Other congenital malformations of peripheral vascular system include   Congenital absence and hypoplasia of umbilical artery (single umbilical artery), Congenital renal artery stenosis and other congenital malformations of renal artery including Multiple renal arteries, and Peripheral arteriovenous malformation (Arteriovenous aneurysm).  Other congenital malformations of peripheral vascular system include Absence or Atresia of this or that vein or artery, Congenital peripheral aneurysms, Congenital artery stricture, or Congenital varix, Congenital phlebectasia, and Aberrant subclavian artery.
 	Other congenital malformations of circulatory system include Arteriovenous malformation of precerebral vessels, Congenital precerebral aneurysm (nonruptured), Arteriovenous malformation of cerebral vessels, Congenital arteriovenous cerebral aneurysm (nonruptured), gooseneck deformity, Left Ventricle to Right Atrial Shunt, DiGeorge Syndrome, Noonan syndrome, arc of Buehler, arc of Riolan and many more.  
 	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis (urticarial vasculitis),  isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), and Polyarteritis nodosa.  There are also specific forms of non-cerebral arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis,  endarteritis obliterans, arteritis umbilicalis,  and  verminous mesenteric arteritis.
	Cancers of the Heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas, fibrosarcomas, venous angioma, malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas, rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round cell tumors, and liposarcomas. Primary heart tumors also include melanoma, atrial myxoma, rhabdomyoma, papillary fibroelastoma of the endocardium, and teratoma. There is also Purkinje cell hamartoma of the conduction tissue. In the Pericardium, there is also malignant schwannoma, aberrant synoviosarcoma, neurofibroma and thymomas (invasive and non-invasive).  Secondary tumors of the heart are more common, and can arrive by many pathways. For example, bronchogenic carcinoma can arrive by direct extension or by a combination of lymphatic and hematogenous dissemination. breast, lung and esophagus carcinomas, Hodgkin and non-Hodgkin lymphomas, melanomas, mesothelioma, renal cell carcinoma, leukemias, Kaposi sarcoma and osteosarcomas are the most common forms, but there are many more. 
There is a spectrum of vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Postprocedural disorders of circulatory system include postoperative shock, postcardiotomy syndrome, postmastectomy lymphoedema syndrome (including elephantiasis and obliteration of lymphatic vessels due to mastectomy).  
Generally, but not always included in vascular disorders are elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.
There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, mitral valve prolapse (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, migraine, Cardiovascular syphilis and many others.
Blood clotting disorders, both too little and too much, are usually included here as well.  This includes things as varied as acquired afibrinogenaemia, hereditary deficiencies in any of factors I-XIII, congenital afibrinogenaemia AC globulin deficiency, proaccelerin deficiency, haemorrhagic disorders due to circulating anticoagulants (including hyperheparinaemia), acquired coagulation factor deficiency, congenital dysfibrinogenaemia, hypoproconvertinaemia, diffuse or disseminated intravascular coagulation [dic], acquired fibrinolytic hemorrhage, assorted qualitative platelet defects (including Bernard-Soulier [giant platelet] syndrome, glanzmann's disease, grey platelet syndrome,  haemorrhagic thromboasthenia and thrombocytopathy), hereditary capillary fragility, vascular pseudohaemophilia, Owren's disease, Von Willebrand's disease, Wiskott-Aldrich syndrome and more. There are also assorted purpura, including fibrinolytic purpura, fulminans purpura, many forms of allergic purpura, and idiopathic thrombocytopenic purpura (including Evans' syndrome).
Lymphatic disorders include acute lymphadenitis, nonspecific lymphadenitis (including nonspecific mesenteric lymphadenitis, acute or chronic mesenteric lymphadenitis, adenitis and lymphadenitis), lymphoedema, lymphangiectasis, lymphangitis, and nonfilarial chylocele and lipomelanotic reticulosis.

Neurodegenerative Disease:
The scope of instant claims includes: ‘method of treating a neurodegenerative disease’.  The following illustrates the breadth of the generic disease/disorder type:
The term “neurodegenerative disease” covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Tauopathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infarcts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and other forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
The toxic protein, for those diseases that involve one, also varies. In some cases, it is tau, i.e. in Alzheimer's Disease and other tauopathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor, for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Tauopathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.

As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those.  In fact, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  For example, Alzheimer’s disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
	Note:  The above is a representative illustration of the extent of breadth encompassed by instant claims.  The specification provides specific and/or subgeneric diseases or disease groups, not all of which are specifically addressed or explained above.  However, it does not definitely mean that these are enabled in the specification.  The reasons provided for non-enablement throughout the office action are applicable to the diseases encompassed by the dependent claims as well.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: Use of the compounds of Formula (VI) to (X) in a method of treating a condition associated with a dysfunction of proteostasis, which diseases include, for example, neurodegenerative disease, cardiovascular disease, cancer, etc. (see the non-limiting examples of diseases at pages 107-113 of the specification).
2) The state of the prior art: There are no known compounds of similar structure, which have been demonstrated to be useful in a method for treatment of conditions or diseases such as those of instant claims, i.e., neurodegenerative disease, cancer, etc., or the non-limiting examples diseases or conditions provided in the specification.  
3) The predictability or lack thereof in the art: Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, ‘the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved’.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
4) The amount of direction or guidance present and 5) the presence or absence of working examples:  There are no doses present to direct one of ordinary skill in the art to use the compounds in the treatment of all of the diseases within the scope of instant claims.  The specification provides (see pages 172) biological example to evaluate USP14 inhibition activity and results in terms of IC50 categories are provided in Table 5.  However, there is no disclosure regarding how this data correlates to treatment of, for example, all types of diseases encompassed by instant claims, which include various types of neurodegenerative diseases, cancer, etc.
6) The breadth of the claims: The instant claims embrace a method for treatment of a condition associated with a dysfunction of proteostasis in a patient, wherein the ‘condition’ can any of the non-limiting examples provided at pages 107-113 of the specification.
7) The quantity of experimentation needed would be an undue burden because of the extent of conditions covered by the recitation ‘a method of treating a condition associated with a dysfunction of proteostasis in a patient’, wherein the ‘condition’ can be any of the diseases disclosed in the specification at pages 107-113.  Further, it would be an undue burden on one skilled in the pharmaceutical arts since there is inadequate guidance given to the skilled artisan, regarding the medical conditions or illnesses included in the instant claims.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 26-34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
The structures of Formula (VI) and Formula (VIII) of claims 1 and 9 respectively contain a tetravalent nitrogen atom when X2 is nitrogen.  The specification does not disclose any compounds wherein the ring nitrogen atom of the pyrrole ring is charged.  If the double bonds are moved within the 5-membered ring, then the ring will continue to have a charged nitrogen when X1 is nitrogen.  Accordingly, it appears that the bonds as presented in the 5-membered ring are misplaced and/or not properly depicted.  Appropriate correction (without adding any new matter) and/or explanation is required.  The structure of claim 7, i.e., Formula (VII) has been corrected in the preliminary amendment, and the double bonds have been arranged properly to represent a 5-membered ring wherein X2 is N.  But if this double bond depiction is used within the 5-membered ring having X1 and X2, then X1 will be represent a tetravalent nitrogen.
In claim 16, the definition of R8 includes the term “NR8aR8b”.  There is no definition provided for “R8b”.  Further, there is a period ( . ) at the end of the definition of R8 (i.e., last line of page 13 of the claim listing), which is in the middle of the claim and this is improper.
In claim 23, compound 1, there is a nitrogen atom (see the nitrogen -N- between pyrimidine ring and SO2) having an open valency.  Compounds 2 and 4 in the same claim have a -NH- at the analogous position, which properly satisfies the valency of the molecule.
Claims 28, 31, 34, and 37 are directed to ‘method of preparing a compound’, however, these claims do not provide any steps for the preparation of the compounds.  See MPEP § 2172.01.  These claims are incomplete and/or omit essential steps, such omission amounting to a gap between the steps.  Also, see MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lack et al. (J. Med. Chem. 2011) or Lack et al. (CAPLUS 156:564, 2011).  The instant claims read on reference disclosed compound, see the compound in the CAPLUS Abstract RN 1087633-11-1 (structure depicted below for convenience).  (Note: The compound is present in the cited J. Med. Chem. article, see the supporting information which may be obtained online, list of top ranked 10,000 compounds, which includes ZINC066177611).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim(s) 16, 19, 22, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finely et al., WO 2014/116228.  The instant claims read on reference disclosed compounds.  See the structural Formula I in page 3, and the corresponding species of the examples.  Particularly, see the compounds at pages 45-46; and in claim 17 (pages 72-74) wherein W is -SO2NH2.  The reference teaches a pharmaceutical composition comprising the disclosed compounds, see starting at page 56. 

Claim(s) 16, 19, 22, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., CN 104478780A (see enclosed machine translation of the document).  The instant claims read on reference disclosed compounds.  See the structural formula (I) in page 6, and the corresponding species listed at page 7.  Particularly, see the compounds:
4 [2,5-dimethyl-3-(2-(1-pyrrolidinyl)-acetyl)-1-pyrrolyl ] benzenesulfonamide;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

4 [2,5-dimethyl-3-(2-(1-piperidinyl)-acetyl)-1-pyrrolyl ] benzenesulfonamide;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

4 [2,5-dimethyl-3-(2-(4-methyl-1-piperazinyl)-acetyl)-1-pyrrolyl ] benzenesulfonamide;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

4 [2,5-dimethyl-3-(2-(4-morpholinyl)-acetyl)-1-pyrrolyl ] benzenesulfonamide;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

4 [2,5-dimethyl-3-(2-(1-pyrrolidinyl)-acetyl)-1-pyrrolyl ] methanesulfonylbenzene;

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The reference teaches pharmaceutical composition comprising the disclosed compounds, see page 5 of the translation.

Claim(s) 9, 13, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (ChemSusChem 2017).  The instant claims read on reference disclosed compound, see compound 10 at page 3077 (structure depicted below for convenience).  The instantly claimed compound of Formula (VIII) is identical to reference disclosed compound when X1 is nitrogen and X2 is carbon; R1 is cyclohexyl; R2, R3, and R4 are hydrogen; X4 is C(R7); and R5, R6, and R7 are hydrogen.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 		or	 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Claim(s) 1, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,142,508.  The instant claims read on reference disclosed compounds, see the compound of formula (I) at page 1 and the corresponding species of the examples.  For example, see the compounds of Examples 1-13 at page 3; Examples 14, 26-32 at page 4; etc.  

Claim(s) 1, 9, 26, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,706,750.  The instant claims read on reference disclosed compounds, see the compound of formula (I) at col. 1 and the corresponding species of the examples.  For example, see the compounds listed in col. 5-6 under Example II; etc.  For example, the following compounds (representative structures depicted below for convenience):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    177
    251
    media_image11.png
    Greyscale
		
    PNG
    media_image12.png
    90
    258
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    114
    258
    media_image13.png
    Greyscale
		
    PNG
    media_image14.png
    131
    253
    media_image14.png
    Greyscale


Claim(s) 1-3, 6, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al., WO 2012/154967.  The instant claims read on reference disclosed compounds.  See the structural Formula (Ia) at page 2; Formula (IX) at page 23; Formula (Id) and Formula (Ie) at page 31; etc.  Particularly, see the compounds in Table 5 at page 45 (representative structures depicted below for convenience).  The reference disclosed compounds are taught to be useful for the treatment of a condition associated with a dysfunction of proteostasis, see the abstract.

    PNG
    media_image15.png
    84
    420
    media_image15.png
    Greyscale


Claim(s) 1, 3, 6, 9-10, 13, 26, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson et al. (J. Med. Chem. 1997).  The instant claims read on reference disclosed compound, see the compound 7 in Scheme 2 at page 1579.
Claim(s) 1, 3, 6, 9-10, 13, 26, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Santo et al. (J. Med. Chem. 2005).  The instant claims read on reference disclosed compound, see the compound 11 in Scheme 1 at page 4221.

Claim(s) 1, 3, 6, 9-10, 13, 26, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesabi et al. (1980).  The instant claims read on reference disclosed compounds, see the compounds 5d, 5e at page 2371.

Claim(s) 1-3, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002793590 (2017).  The instant claims read on reference disclosed compounds, see the four compounds in the reference with Registry Numbers: 2071559-65-2; 2071547-82-3; 2071391-64-3; and 2071313-25-0.

Claim(s) 1-3, 5-7, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002793591 (2011).  The instant claims read on reference disclosed compounds, see the six compounds in the reference with Registry Numbers: 1329566-19-9; 1329566-08-6; 1329448-11-4; 1329393-64-7; 1329393-09-0; and 1329334-69-1.

Claim(s) 1-3, 5-7, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002793592 (2011).  The instant claims read on reference disclosed compounds, see the two compounds in the reference with Registry Numbers: 1328692-07-4 and 1328691-95-7.

Claim(s) 1-3, 5-7, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002793593 (2011).  The instant claims read on reference disclosed compound, see the compound in the reference with Registry Numbers: 1327009-43-7.

Claim(s) 1-3, 5-7, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP 002793594 (2011).  The instant claims read on reference disclosed compound, see the compound in the reference with Registry Numbers: 1326694-91-0.

Receipt is acknowledged of the Information Disclosure Statement filed on March 26, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 8, 2022
	
	








	








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://pubchem.ncbi.nlm.nih.gov/compound/8014799